DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 6/28/2022. Claims 2-3 and 12 are cancelled. Claims 1, 19-20 and 28-29 are currently amended. Claims 1, 4-11 and 13-19 are currently pending.

Allowable Subject Matter
3.	Claims 1, 4-11 and 13-19 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Morris et al. (US 2011/0105852) teaches techniques for generating prediction of risks of medical outcomes and benefit scores for medical interventions, with imputation of missing patient data values, are disclosed. Apparatus or computer program products may be configured to receive a patient record for the patient from a database of a data storage unit, wherein one or more demographic data values or biometric data values in the patient record are missing or have null values; create and store a plurality of clone patient records in the database; impute a plurality of different substitute demographic data values or biometric data values and substitute a different one of the plurality of substitute values into each one of the clone patient records; determine, create and store a first metric, based at least in part on the clone patient records, wherein the first metric comprises a current health related metric for the patient; determine, create and store one or more medical intervention metrics, each based at least in part on an associated medical intervention and the clone patient records, representing a predicted health related metric for the patient when the associated medical intervention is performed; transform the database by updating the patient record to include the first metric and the one or more medical intervention metrics (See, for example, Morris: abstract; ¶¶ [0016]-[0018]; FIGS. 1-8C).
	The next closest prior art is Vallee (US 2016/0378943) teaches a method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day. The method comprises obtaining clinical documentation data, socio-demographic data, answers to remote patient monitoring questionnaires, and vital signs data. The method further comprises using, in a feedforward artificial neural network, the clinical documentation data, the socio-demographic data, the answers to remote patient monitoring questionnaires and the vital signs data to compute the patient dynamic risk score indicative of a risk indicative of the adverse event occurring on a given day (See, for example, Valle: abstract; ¶¶ [0079], [0094]; FIGS. 1-5).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “receiving health information associated with the patient, the health information comprising a plurality of input variables for a trained predictor model, at least some of the plurality of input variables associated with a respective first value reflecting a state thereof, the health information including data derived from one or more of echocardiogram or electrocardiogram signal data; identifying a plurality of open care gaps within the health information, each open care gap comprising an input variable of the plurality of input variables for which the respective first value corresponds to an open state: determining, using the trained predictor model, a first risk score relating to a clinical endpoint of the patient, based on the health information including one or more of the plurality of open care gaps in the open state; modifying, for at least one of the open care gaps, the first value to be a second value reflecting an artificially closed status of the care gap in the health information; determining, using the trained predictor model with the second value as one of the input variables instead of the first value, a second risk score for the patient, determining a predicted risk reduction score based on the first risk score and the second risk score; determining a patient classification based on the predicted risk reduction score, the patient classification comprising both a risk component related to the first risk score and a benefit component related to the second risk score; and outputting a report based on at least one of the first risk score, the second risk score, or the predicted risk reduction score,” as recited in amended independent claim 1; “receiving health information associated with the patient, the health information comprising a plurality of input variables for a trained predictor model, at least some of the plurality of input variables associated with a respective first value reflecting a state thereof, the health information including data derived from one or more of echocardiogram or electrocardiogram signal data, wherein the trained predictor model is trained on a dataset derived from EHR records of a patient training dataset; identifying a plurality of open care gaps within the health information, each open care gap comprising an input variable of the plurality of input variables for which the respective first value corresponds to an open state; determining, using the trained predictor model, a first risk score relating to a clinical endpoint of the patient, based on the health information including one or more of the plurality of open care gaps in the open state; modifying, for at least one of the open care gaps, the first value to be a second value reflecting an artificially closed status of the care gap in the health information; determining, using the trained predictor model with the second value as one of the input variables instead of the first value, a second risk score for the patient, determining a predicted risk reduction score based on the first risk score and the second risk score; determining a patient classification based on the predicted risk reduction score, the patient classification comprising both a risk component related to the first risk score and a benefit component related to the second risk score; and outputting a report based on at least one of the first risk score, the second risk score, or the predicted risk reduction score,” as recited in amended independent claim 28;  and “receiving health information associated with the patient, the health information comprising a plurality of input variables for a trained predictor model, at least one of the plurality of input variables associated with a respective first value reflecting a state thereof, the health information including data derived from one or more of echocardiogram or electrocardiogram signal data; identifying a plurality of open care gaps within the health information, each open care gap comprising an input variable of the plurality of input variables for which the respective first value corresponds to an open state; determining, using the trained predictor model, a first risk score relating to a clinical endpoint of the patient based on the health information including one or more of the plurality of open care gaps in the open state; supplementing, by the trained predictor model, the health information to artificially change the first value to be a second value reflecting an artificially closed status of the care gap in the health information; determining, using the trained predictor model with the second value as one of the input variables instead of the first value, a second risk score for the patient; determining a predicted risk reduction score based on the first risk score and the second risk score; determining a patient classification based on the predicted risk reduction score, the patient classification comprising both a risk component related to the first risk score and a benefit component related to the second risk score; and outputting a report based on at least one of the first risk score, the second risk score, or the predicted risk reduction score,” as recited in amended independent claim 29.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686